USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH
DATE FILED: {i 71!"

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOUGLAS BERNSTEIN,

on behalf of themselves and others similarly
situated, ET AL.,

 

Plaintiffs, 1:19-cev-07541 (ALC)
-against- ORDER
CENGAGE LEARNING, INC.,,

Defendant.

 

ANDREW L. CARTER, JR., United States District Judge:

Pursuant to the pre-motion conference held on November 21, 2019, the Parties are hereby
ORDERED to adhere to the following briefing schedule:

Motion to Dismiss:

 

December 20, 2019
Opposition to Motion: January 21, 2020
Reply to Opposition January 30, 2020
SO ORDERED. g Cun .
Dated: November 21, 2019 g—
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 

 
